Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The present Office Action is in response to the Request for Continued Examination dated 01/05/2022.
In the amendment dated 01/05/2022, the following occurred: Claims 1, 11, 16 and 21 have been amended. Claims 2, 3, 10, 15, and 20 have been canceled.
In the amendment dated 08/25/2021, the following occurred: Claims 1, 2, 4-9, 11-13, 16-18 have been amended. Claims 3, 10, 15, and 20 have been canceled. Claims 21 and 22 have been added.
Claims 1, 4-9, 11-14, 16-19 and 21-22 are currently pending. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/05/2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-2, 4-9, 11-14, 16-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method, a system, and a CRM for improved report collaboration. 
Regarding claim 1, the limitation of extract one or more features from a plurality of historical reports and update a classifier based on the one or more features; display report information and receive user input; and analyze report information and user input in comparison to at least one rule to generate a report update action, wherein the report update action comprises an initial suggestion representing a region of interest within a medical image; and provide the report update action to a user, wherein the report update action is based at least in part on a most used feature and a most read section of the historical reports, and wherein the report update action further comprises providing an on-the-fly reminder comprising an icon, a prompt, or a violation displayed around the region of interest and regarding claims 11 and 16 (claim 11 being representative), the limitation extract one or more features from a plurality of historical reports and update a classifier based on the one or more features; receiving user input and report information; analyzing the user input and the report information to identify report recommendations; performing a requirements evaluation comparing the user input and the report information with report requirements to identify rule violations; evaluating the user input and the report information to identify useful output recommendations based on recipient information; and providing an update action said update action including a report recommendation, and either a rule violation or useful output recommendation, wherein the report recommendation comprises an initial suggestion representing a region of interest within a medical image, and wherein the report update action is based at least in part on a most used feature and a most read section of the historical reports, and wherein the report update action further comprises providing an on-the-fly reminder comprising an icon, a prompt, or a violation displayed around the region of interest as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. Claim 11 is purely directed to an abstract idea with no additional elements. That is other than reciting (claim 1) a processor and (claim 16) a computer and a CRM, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the noted computer elements, the claims encompass generating a report in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 11 is not confined to any particular technological environment. Claim 1 recites the additional elements of a processor. Claim 16 recites the additional element of a computer and CRM. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element (claim 1) a processor and (claim 16) a computer and a CRM to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a machine learning technique was considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field (Nakamura at [0003], [0047] and Kohli at [0005], [0051] teach using machine learning technique). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are 
Claims 4-9, 12-14, 17-19 and 21-22 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 4 further defines the report information and how data is outputted. Dependent claim 5 further defines the report information. Dependent claim 6 further defines the intended recipient. Dependent claim 7 further defines the analyzing process. Dependent claim 8 further defines the steps for analyzing to generate report update action. Dependent claim 9 further defines the report information. Dependent claims 12 and 17 further define displaying updated action. Dependent claims 13 and 18 further define receiving user input and modifying report. Dependent claim 14 and 19 further define the update action. Dependent claim 21 further defines the region of interest. Dependent claim 22 further defines the report update action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 11-14, 16-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Tuzoff (US 2020/0146646) and in further view of Kohli (US 2019/0156921).

REGARDING CLAIM 1 
Nakamura discloses a system for generating a report, comprising: a processor to: use a machine learning technique to extract one or more features from a plurality of historical reports and update a classifier based on the one or more features (Nakamura [abstract] teaches algorithms to classify and characterize data. [0016] teaches automatically and continuously classifying, characterizing, and integrating patient and clinical data to produce and refine findings, predictions, and recommendations (collectively, such findings, predictions, and recommendations are referred to herein as “insights”) [0021] teaches patient data to include medical history and family history reports (interpreted by examiner as historical reports). [0026] teaches the use of an algorithms (interpreted by examiner as machine learning technique) [0031] teaches processing patient data (e.g. extracting relevant features) and update the patient data cache. [0037] teaches the rules engine continuously monitors the patient data cache for updates, including new or updated patient data, algorithm results, findings, predictions, recommendations, and the like (interpreted by examiner as classifier based on the one more feature) [0072] teaches algorithm can learn and improve); display report information and receive user input ([0046] teaches displaying patient data. [0019] teaches receiving data inputs and [0020] teaches receiving patient data. [0021] teaches patient data including report information (interpreted by examiner as processor to display report information and receive user input). see also Fig. 2A and associated text); analyze, using machine learning techniques, said report information and user input in comparison to at least one rule to generate a report update action, and provide the report update action to user ([0013] teaches processing patient data (interpreted as report, see [0021] teaches patient data containing radiology reports) into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes) and [0026] teaches an algorithm analysis associated with rules (interpreted by examiner as analyze, using machine learning techniques, said report information and user input in comparison to at least one rule to generate a report update action). [0019] teaches the system 110 processes and evaluates the obtained data through use of the patient data cache [0037] teaches the rules engine 114 continuously monitors the patient data cache 112 for updates, including new or updated patient data, algorithm results, findings, predictions, recommendations, and the like. When the patient data cache 112 is updated, the rules engine 114 may run one or more of the algorithms 118, request that the broker 116 to fetch more patient data, or request the results engine 120 produce refined, updated, or supplemental findings, predictions, and recommendations. These updates may subsequently result in updates to the patient data cache 112 (interpreted by examiner as and provide the report update action to user)) and wherein the report update action further comprises providing an on-the-fly reminder comprising an icon, a prompt, or a violation displayed around the region of interest ([0084] and [0085] teaches providing reminders and [0078] teaches providing a variety of graphical, textual, or procedural outputs. For instance, the output may provide a graphical indication if any classifier produces a prediction of interest with high probability for a particular condition; these and other findings may be indicated to the user in different ways—alerts and notifications (interpreted by examiner as providing an on-the-fly reminder comprising a prompt)).

Nakamura does not explicitly disclose, however Tuzoff discloses:
wherein the report update action comprises an initial suggestion representing a region of interest within a medical image (Tuzoff at [0057] teaches input images and an analysis service that is trained and identifies and classifies regions of interest within detected teeth, to enable the generation of a symbolic dental chart with conditions provisionally identified or diagnosed for delivery through a computer interface to the practitioner. For example, the analysis service 1000 may enable rapid analysis of dental X-ray images, highlighting of teeth with radiological findings, providing supporting data, and present preliminary findings for confirmation or rejection by practitioners to generate final assessment reports (interpreted by examiner as report update action comprises an initial suggestion representing a region of interest within a medical image))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura to incorporate the report to include region of interest as taught by Tuzoff with the motivation of augmenting images to increase the variety of available dataset (Tuzoff at [0036]).

Nakamura and Tuzoff do not explicitly disclose, however Kohli discloses:
wherein the report update action is based at least in part on a most used feature and a most read section of the historical reports (Kohli at [0042] teaches generating usage information by monitoring what users click (interpreted by examiner as means to determine a most used feature) and view (where view is interpreted by examiner as means to determine the most read section). From the set of usage information, patterns of usage can be determined and leveraged. [0156] teaches data usage is also monitored to provide usage information, for example, how frequently, how recently, how effectively, etc., user(s) use the data. [0107] teaches an output of the natural language processing is coupled with data usage information provided by the data usage monitor's analysis of the data (e.g., whether a current user uses and/or how much, whether others use and/or how much, specific data usage, data type usage, and/or other feedback related to the data (e.g., how relevant the data is judged to be for a given clinical scenario, etc.). The combination of NLP meta data and data usage information creates a robust feature set for the incoming data from the data source, which can then be applied to the relevancy analysis. The machine learning processor also applies machine learning techniques to the feature set to determine data relevancy based on the relevancy algorithm. The relevancy algorithm outputs a resulting relevancy evaluation and data presentation can be generated for display, input into another program (e.g., an image viewer, reporting tool, patient library, comparison engine, etc.) (interpreted by examiner as the as report update action is based at least in part on a most used feature and a most read section)) 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura and Tuzoff to incorporate the updating with most used feature as taught by Kohli with the motivation of eliminating technological limitations on associated systems to allow for tangible correlation between healthcare data. (Kohli at [0004]).

REGARDING CLAIM 4
Nakamura and Tuzoff discloses the limitation of claim 1.
Tuzoff does not disclose, however Nakamura further discloses:
The system of claim 1, wherein: the report information includes radiology information; and the processor display a radiology image (Nakamura at [0021] teaches information containing radiology reports. [0022] teaches patient data includes image data referred to as radiology imaging data. [0023] teaches the processing of radiology images. [0046] teaches displaying patient data (interpreted by examiner as the report information includes radiology information; and the processor display a radiology image)).

REGARDING CLAIM 9
Nakamura and Tuzoff discloses the limitation of claim 1.
Tuzoff does not disclose, however Nakamura further discloses:
(Nakamura at [0013] teaches analyzing clinical and medical data and [0021] teaches clinical data to include radiology reports. [0021] teaches information containing radiology reports. [0022] teaches patient data includes image data referred to as radiology imaging data. [0023] teaches the processing of radiology images (interpreted by examiner as the report information is radiology report information and analyze the radiology report information)); 

Nakamura and Tuzoff do not disclose, however Kohli further discloses:
and the processor is to analyze information to detect at least one of a double negative, a defensive posturing, an ambiguous vocabulary, a hedge vocabulary, a quantitative adjective, or a generalization (Kohli at [0133] teaches a processing engine (interpreted by examiner as rule/wording/vocabulary engine) that processes input text documents and metadata (interpreted by examiner as the report information of Nakamura) by data mining and applying NLP techniques to process the data based on one or more vocabularies, ontologies, etc. (interpreted by examiner as the processor is to analyze information to detect at least one of ambiguous vocabulary or hedge vocabulary)).

Claims 5-8, 11, 12, 13, 14, 16 and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Tuzoff (US 2020/0146646), in view of Kohli (US 2019/0156921) and in further view of Wright (US 2019/0122769).

REGARDING CLAIM 5
Nakamura, Tuzoff and Kholi disclose the limitation of claim 1 and 4.
Nakamura, Tuzoff and Kholi do not disclose, however Wright further discloses:
(Wright at [0101] teaches a system logic that determines recommendations and utilizes data from the one or more patient databases to make health determinations and generate one or more patient reports. In some embodiments, the healthcare data analysis and recommendation system may have various options allowing a user to select or deselect certain logics and algorithms to be used in creating customized patient reports. The recommendations and/or reports can be customized according to, for example, health clinic/provider preferences (interpreted by examiner as processor is to analyze the report information in comparison with a preferences of an intended recipient and generates a report update action, wherein the report update action comprises a recommendation for altering the report to fit with the preference of the intended recipient)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff and Kholi to incorporate the health data processing and treatment recommendation as taught by Wright with the motivation of collecting and analyzing medical data through an automated and complex algorithmic system that quickly and efficiently provides treatment recommendations (Wright at [0003]).

REGARDING CLAIM 6
Nakamura, Tuzoff and Kholi disclose the limitation of claim 1 and 4.
Nakamura, Tuzoff, Kholi and Wright disclose the limitation of claim 5.
Nakamura, Tuzoff and Kholi do not disclose, however Wright further discloses:
(Wright at [0101] teaches the recipient can be a health provider (patient or other user)).

REGARDING CLAIM 7 
Nakamura, Tuzoff and Kholi disclose the limitation of claim 1.
Nakamura, Tuzoff and Kholi do not disclose, however Wright further discloses:
The system of claim 1, wherein: said analyzing the report information and the user input comprises one or more of a legal, financial, healthcare system, industry, care based, or safety requirements (Wright at [0020] teaches a report approval interface configured to allow a user to approve, modify, and/or reject the generated dynamic patient health reporting interface comprising (interpreted by examiner as analyzing the report information). [0057] teaches user input and a user interface configured to automatically update and adjust based on newly inputted data and/or user selection and/or rejection of recommendations in the personalized patient report and education portals that provide patients with further information regarding treatment regimens or medications (interpreted by examiner as the user input comprises care based)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff and Kholi to incorporate the analyzation method as taught by Wright with the motivation of providing a high level of personalization and tailored patient reports and relevant educational materials by processing and normalizing various and complex patient data (Wright at [0003]).

REGARDING CLAIM 8
Nakamura, Tuzoff and Kholi discloses the limitation of claim 1.

The system of claim 1, wherein said analyzing to generate a report update action comprises: analyzing the user input and the report information to identify report recommendation (Nakamura at ([0013] teaches processing patient data into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes) and [0026] teaches analysis associated with rules. [0019] teaches the system 110 processes and evaluates the obtained data through use of the patient data cache [0037] teaches the rules engine 114 continuously monitors the patient data cache 112 for updates, including new or updated patient data, algorithm results, findings, predictions, recommendations, and the like. When the patient data cache 112 is updated, the rules engine 114 may run one or more of the algorithms 118, request that the broker 116 to fetch more patient data, or request the results engine 120 produce refined, updated, or supplemental findings, predictions, and recommendations. These updates may subsequently result in updates to the patient data cache 112 (interpreted by examiner as analyzing to generate a report update action comprises: analyzing the user input and the report information to identify report recommendation)); performing a requirements evaluation comparing the user input and the report information with report requirement to identify a rule violation (Nakamura at ([0013] teaches processing patient data into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes). [019] teaches the system requests and receives data inputs from clinical systems (e.g., clinical data sources 122). Further, the system 110 processes and evaluates the obtained data through use of the patient data cache 112, the rules engine 114, the broker 116, the algorithms 118, and the results engine 120, and the system 110 generates and provides an output to via a dashboard system 130. [0026] teaches analysis associated with rules (interpreted by examiner performing a requirements evaluation comparing the user input and the report information with report requirement to identify a rule violation)); 

Nakamura, Tuzoff and Kholi do not disclose, however Wright further discloses:
evaluating the user input and the report information to identify useful output recommendation based on recipient information; and providing an update action, said update action including at least one of the report recommendation, the rule violation, or the useful output recommendation (Wright at [0057] teaches the data input and personalized patient report features are communicated to a user through a dynamic user interface configured to automatically update and adjust based on newly inputted data and/or user selection and/or rejection of recommendations in the personalized patient report and [0058] teaches a report interface comprising one or more recommendation (interpreted by examiner as evaluating the user input and the report information to identify useful output recommendation based on recipient information). [0101] teaches a system logic that determines recommendations and utilizes data from the one or more patient databases to make health determinations and generate one or more patient reports (interpreted by examiner as providing an update action, said update action including at least one of the report recommendation, or useful output recommendation))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff and Kholi to incorporate the output recommendations as taught by Wright with the motivation of providing a high level of personalization and tailored patient reports and relevant educational materials by processing and normalizing various and complex patient data (Wright at [0003]).

REGARDING CLAIMS 11 and 16 
Claims 11 and 16 are analogous to Claim 8 thus Claims 11 and 16 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.
Nakamura further teaches using a machine learning technique to extract one or more features from a plurality of historical reports and update a classifier based on the one or more features (Nakamura [abstract] teaches algorithms to classify and characterize data. [0016] teaches automatically and continuously classifying, characterizing, and integrating patient and clinical data to produce and refine findings, predictions, and recommendations (collectively, such findings, predictions, and recommendations are referred to herein as “insights”) [0021] teaches patient data to include medical history and family history reports (interpreted by examiner as historical reports). [0026] teaches the use of an algorithms (interpreted by examiner as machine learning technique) [0031] teaches processing patient data (e.g. extracting relevant features) and update the patient data cache. [0037] teaches the rules engine continuously monitors the patient data cache for updates, including new or updated patient data, algorithm results, findings, predictions, recommendations, and the like (interpreted by examiner as classifier based on the one more feature) [0072] teaches algorithm can learn and improve); receiving user input and report information (Nakamura at [0046] teaches displaying patient data. [0019] teaches receiving data inputs and [0020] teaches receiving patient data. [0021] teaches patient data including report information (interpreted by examiner as receiving user input and report information)); and wherein the report update action further comprises providing an on-the-fly reminder comprising an icon, a prompt, or a violation displayed around the region of interest ([0084] and [0085] teaches providing reminders and [0078] teaches providing a variety of graphical, textual, or procedural outputs. For instance, the output may provide a graphical indication if any classifier produces a prediction of interest with high probability for a particular condition; these and other findings may be indicated to the user in different ways—alerts and notifications (interpreted by examiner as providing an on-the-fly reminder comprising a prompt)).

Tuzoff further discloses wherein the report update action comprises an initial suggestion representing a region of interest within a medical image (Tuzoff at [0057] teaches input images and an analysis service that is trained and identifies and classifies regions of interest within detected teeth, to enable the generation of a symbolic dental chart with conditions provisionally identified or diagnosed for delivery through a computer interface to the practitioner. For example, the analysis service 1000 may enable rapid analysis of dental X-ray images, highlighting of teeth with radiological findings, providing supporting data, and present preliminary findings for confirmation or rejection by practitioners to generate final assessment reports (interpreted by examiner as report update action comprises an initial suggestion representing a region of interest within a medical image))

Kohli further discloses wherein the report update action is based at least in part on a most used feature and a most read section of the historical reports (Kohli at [0042] teaches generating usage information by monitoring what users click (interpreted by examiner as means to determine a most used feature) and view (where view is interpreted by examiner as means to determine the most read section). From the set of usage information, patterns of usage can be determined and leveraged. [0156] teaches data usage is also monitored to provide usage information, for example, how frequently, how recently, how effectively, etc., user(s) use the data. [0107] teaches an output of the natural language processing is coupled with data usage information provided by the data usage monitor's analysis of the data (e.g., whether a current user uses and/or how much, whether others use and/or how much, specific data usage, data type usage, and/or other feedback related to the data (e.g., how relevant the data is judged to be for a given clinical scenario, etc.). The combination of NLP meta data and data usage information creates a robust feature set for the incoming data from the data source, which can then be applied to the relevancy analysis. The machine learning processor also applies machine learning techniques to the feature set to determine data relevancy based on the relevancy algorithm. The relevancy algorithm outputs a resulting relevancy evaluation and data presentation can be generated for display, input into another program (e.g., an image viewer, reporting tool, patient library, comparison engine, etc.) (interpreted by examiner as the as report update action is based at least in part on a most used feature and a most read section)) 

REGARDING CLAIM 12
Nakamura, Tuzoff, Kholi and Wright discloses the limitation of claim 11.
Nakamura, Tuzoff and Kholi does not explicitly disclose, however Wright further discloses:
The method of claim 11, further comprising: displaying said update action using a user interface (Wright at [0057] teaches the data input and personalized patient report features are communicated to a user through a dynamic user interface configured to automatically update and adjust based on newly inputted data (interpreted by examiner as displaying said update action using a user interface)).

REGARDING CLAIM 13
Nakamura, Tuzoff, Kohli and Wright discloses the limitation of claims 11and 12.
Nakamura, Tuzoff and Wright do not explicitly disclose, however Kohli further discloses:
The method of claim 12, further comprising: receiving user input response in response to the displaying of the update action using the user interface; and modifying the report information based on said user input response (Kohli at [0069] teaches processes data received at the input and generates a result that can be provided to one or more of the output and communication interface. For example, the example processor can take user annotation provided via the input with respect to an image displayed via the output and processor can process updated patient information obtained via the input to provide an updated patient record via the communication interface. [0075] teaches data can be modified and then communicated to another application or system to be modified (interpreted by examiner as receiving user input response in response to the displaying of the update action using the user interface; and modifying the report information based on said user input response)). 

REGARDING CLAIM 14
Nakamura, Tuzoff, Kholi and Wright discloses the limitation of claim 11.
Nakamura, Tuzoff and Kholi does not explicitly disclose, however Wright further discloses:
The method of claim 11, wherein: said update action is a useful output recommendation and said update action is applied automatically to the report without user interaction (Wright at [0057] teaches automatically updating and adjusting based on newly inputted data and/or user selection and/or rejection of recommendations in the personalized patient report (interpreted by examiner as said update action is a useful output recommendation and said update action is applied automatically to the report without user interaction))

REGARDING CLAIMS 17- 19
Claims 17-19 are analogous to Claims 12-14 thus Claims 17-19 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 12-14.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Tuzoff (US 2020/0146646), in view of Kohli (US 2019/0156921) and in further view of Kumar (US 2011/0178389).

REGARDING CLAIM 21
Nakamura, Tuzoff and Kholi discloses the limitation of claim 1.

The system of claim 1, wherein the report update action comprises a region of interest within a medical image (Tuzoff at [0057] teaches input images and an analysis service that is trained and identifies and classifies regions of interest within detected teeth, to enable the generation of a symbolic dental chart with conditions provisionally identified or diagnosed for delivery through a computer interface to the practitioner. For example, the analysis service 1000 may enable rapid analysis of dental X-ray images, highlighting of teeth with radiological findings, providing supporting data, and present preliminary findings for confirmation or rejection by practitioners to generate final assessment reports (interpreted by examiner as report update action comprises a region of interest within a medical image))

Nakamura, Tuzoff and Kholi do not disclose, however Kumar further discloses:
the region of interest comprises a bronchi or a blood vessel, and wherein the report update action provides a likelihood that a cancer is present in the region of interest (Kumar at [0009] teaches imaging for detecting cancer and measuring based on flow of blood and of vessels (interpreted by examiner as the region of interest comprises a blood vessel) [0011] teaches region of interest identified in images and [0016] teaches regions of interest are usually defined by a radiologist based on information available in MRI that can provide useful information about cancer (interpreted by examiner as report update action, of Tuzoff, provides a likelihood that a cancer is present in the region of interest)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff and Kholi to incorporate the methods of cancer detection as taught by Kumar with the motivation of improving the identification of 

REGARDING CLAIM 22
Nakamura, Tuzoff and Kholi discloses the limitation of claim 1.
 Nakamura, Tuzoff, Kholi and Kumar discloses the limitation of claim 21.
Nakamura, Kholi and Kumar do not disclose, however Tuzoff further discloses:
wherein the report update action comprises a region of interest within a medical image (Tuzoff at [0057] teaches input images and an analysis service that is trained and identifies and classifies regions of interest within detected teeth, to enable the generation of a symbolic dental chart with conditions provisionally identified or diagnosed for delivery through a computer interface to the practitioner. For example, the analysis service 1000 may enable rapid analysis of dental X-ray images, highlighting of teeth with radiological findings, providing supporting data, and present preliminary findings for confirmation or rejection by practitioners to generate final assessment reports (interpreted by examiner as report update action comprises a region of interest within a medical image))

Nakamura, Tuzoff and Kholi do not disclose, however Kumar further discloses:
The system of claim 21, wherein the report update action provides an overlay of the region of interest with additional information related to the cancer (Kumar at [0052] teaches that it has been recognized that it would be desirable to overlay or integrate information obtained from a pre-acquired MRI image with a real-time TRUS image to aid in selecting locations for biopsy or treatment as well as for guiding instruments during such procedures. [0059] teaches acquired MRI images contain region of interest (interpreted by examiner as report update action, of Tuzoff, provides an overlay of the region of interest with additional information related to the cancer)).

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1, 4-9, 11-14 and 16-19, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Accordingly, the present claims are not directed to a method of organizing human activity as asserted by the Examiner. See Office Action, p. 3. Rather, the present claims are directed to techniques for managing information provided to users via a user interface of a computing device. In particular, the present claims are directed to "provid[ing] the report update action to a user, wherein the report update action is based at least in part on a most used feature and a most read section of the historical reports, and wherein the report update action further comprises providing an on-the-fly reminder comprising an icon, a prompt, or a violation displayed around the region of interest." Therefore, claim 1 does not recite any of these judicial exceptions and is directed to patent eligible subject matter. 
Regarding 1, the Examiner respectfully disagrees. The claim recites extracting, updating, displaying, analyzing, receiving, evaluating and providing data to generate a report, which is an abstract idea and amounts to managing personal behavior or interaction between people (i.e., rules or instructions).  Under the broadest reasonable interpretation, this covers a method organizing human but for the recitation of generic computer components, such as the processor in claim 1, the computer and CRM in claim 16. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior 

Furthermore, even if a judicial exception were recited, which is not the case at hand, the second prong of the 101 guidance asks Examiners to evaluate whether the claim recites additional elements that integrate the identified judicial exception into a practical application. Only if the claim both recites a judicial exception and fails to integrate that exception into a practical application is that claim "directed to" a judicial exception. Here, even if the Examiner construes claim 1 to recite a judicial exception (a mathematical concept, one of certain methods of organizing human activity, or a mental process), claim 1 clearly integrates any such exception into a practical application, at least because the system leverages an apparatus, such as a computing device, to "use a machine learning technique to extract one or more features from a plurality of historical reports and update a classifier based on the one or more features" and "analyze, using the machine learning technique, said report information and user input in comparison to at least one rule to generate a report update action, wherein the report update action comprises an initial suggestion representing a region of interest within a medical image."
Regarding 2, the Examiner respectfully disagrees. The claim does not recite any additional elements that integrate the abstract ideal into a practical application. The additional elements of a processor, computer and CRM are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. The use of machine learning technique was also analyzed as an additional element and is also recited at a high level of generality and amount to extra solution activity (or alternatively generally linking the abstract idea to a particular technological environment). Accordingly, even in combination, these additional elements do 

Claim 1 of the instant application contains a unique, ordered combination of elements that set forth particular technical features for a system to utilize a processor to "use a machine learning technique to extract one or more features from a plurality of historical reports and update a classifier based on the one or more features", "display report information and receive user input", "analyze, using the machine learning technique, said report information and user input in comparison to at least one rule to generate a report update action, wherein the report update action comprises an initial suggestion representing a region of interest within a medical image", and "provide the report update action to a user, wherein the report update action is based at least in part on a most used feature and a most read section of the historical reports, and wherein the report update action further comprises providing an on-the-fly reminder comprising an icon, a prompt, or a violation displayed around the region of interest." The system of claim 1 can "prevent an issue of interpretation challenge, saving time in reading and understanding the same report, prevent lag in the care continuum, and/or prevent incorrect diagnosis (due to biases) or dissatisfaction." See Specification, para. [0040]. These elements do not merely link an alleged abstract idea to a particular environment. Instead, the particular elements of claim 1 result in a technical improvement in such systems and associated methods for at least the reasons discussed above.
Regarding 3, the Examiner respectfully disagrees. The technological environment to which the claimed invention is defined is a generic computer. Analyzing data to generate/display a report is an abstract idea, hence providing an updated report action is only an improvement to the abstract idea. The problems presented by the Applicant "prevent an issue of interpretation challenge, saving time in reading and understanding the same report, prevent lag in the care continuum, and/or prevent incorrect diagnosis (due to biases) or dissatisfaction" are not technical solutions to a technical problem. 

The Examiner notes that machine learning technique is old and well known in the field and simply just reciting its use is not sufficient to remove the claims from being directed to an abstract idea. The examiner suggests incorporating training machine learning on specific data, given there is sufficient support in Applicant’s specification.

Rejection under 35 U.S.C. §103
Regarding the rejection of claims 1-2, 4-9, 11-14, 16-19 and 21-22, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
In the Office Action, the Examiner … However, Nakamura fails to describe "provide the report update action to a user, wherein the report update action is based at least in part on a most used feature and a most read section of the historical reports, and wherein the report update action further comprises providing an on-the-fly reminder comprising an icon, a prompt, or a violation displayed around the region of interest" because Nakamura fails to describe or suggest a report update action based at least in part on a most read section of historical reports. Thus, Nakamura cannot teach, describe, or suggest the limitations of the present claims … However, Tuzoff fails to describe "provide the report update action to a user, wherein the report update action is based at least in part on a most used feature and a most read section of the historical 
Regarding 4, the Examiner has updated the basis of rejection for claims 1, 11 and 16 to include the teaching of Kholi. In regards to the limitation of “wherein the report update action is based at least in part on a most used feature and a most read section of the historical reports”, the Examiner cites to Kohli at para. [0042] which teaches generating usage information by monitoring what users click (interpreted by examiner as means to determine a most used feature) and view (where view is interpreted by examiner as means to determine the most read section). Para. [0042] also teaches that from the set of usage information, patterns of usage can be determined and leveraged. Kholi at [0156] teaches data usage is also monitored to provide usage information, for example, how frequently, how recently, how effectively, etc., user(s) use the data. [0107] teaches an output of the natural language processing is coupled with data usage information provided by the data usage monitor's analysis of the data (e.g., whether a current user uses and/or how much, whether others use and/or how much, specific data usage, data type usage, and/or other feedback related to the data (e.g., how relevant the data is judged to be for a given clinical scenario, etc.). The monitored usage information of Kholi is interpreted by examiner as the most used feature and most read section. 
In regards to the limitation of “use a machine learning technique to extract one or more features from a plurality of historical reports and update a classifier based on the one or more features”, the Examiner cites to Nakamura. Nakamura at [abstract] teaches algorithms to classify and characterize 
In regards to the limitation of “wherein the report update action further comprises providing an on-the-fly reminder comprising an icon, a prompt, or a violation displayed around the region of interest”, the Examiner cites to Nakamura. Nakamura at para. [0084] and [0085] teaches providing reminders and para. [0078] teaches providing a variety of graphical, textual, or procedural outputs. For instance, the output may provide a graphical indication if any classifier produces a prediction of interest with high probability for a particular condition; these and other findings may be indicated to the user in different ways—alerts and notifications, which are interpreted by examiner as providing an on-the-fly reminder comprising a prompt. 
Given the broadest reasonable interpretation, the cited references teach the claimed features. Please refer to detail rejection under U.S.C. §103. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/
Examiner, Art Unit 3626     

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626